Memorandum: On appeal from a judgment convicting her upon a jury verdict of two counts each of forgery in the second degree (Penal Law § 170.10 [1]) and petit larceny (§ 155.25), defendant challenges the sufficiency of the factual allegations supporting the forgery counts in the indictment (see CPL 200.50 [7]). Defendant failed to preserve that challenge for our review (see People v lannone, 45 NY2d 589, 600 [1978]; People v Soto, 44 NY2d 683, 684 [1978]), and we decline to exercise our power to review it as a matter of discretion in the interest of justice *1243(see CPL 470.15 [6] [a]). The verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Present—Smith, J.P., Centra, Fahey, Peradotto and Green, JJ.